Title: III: To Colonel Theodorick Bland, 11 September 1777
From: Washington, George
To: Bland, Theodorick



Sir
Chads ford [Pa.] 11th Septr 177720 Mints. after ⟨mutilated⟩ O’Clock

I earnestly entreat continuance of your vigilant attention to the movements of the Enemy and the earliest report, not only of their movements, but of their number, & the course they are pursuing. In a particular manner, I wish you to gain satisfactory information of a body confidently reported to have gone up to a Ford Seven or Eight miles above this. It is said the Fact is certain. You will send up an intelligent—sensible Officer immediately with a party to find out the truth—What number It consists of, and the Road they are now on. be particular in these matters. I am Sir Your Hble Servt

Go: Washington

